Citation Nr: 1526424	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  09-04 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for the residuals of a head injury.


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran had active military service from June 1952 to October 1954.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Los Angeles, California. 

In March 2012, the Veteran and a witness testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

This matter was before the Board in February 2013 when the Board denied the Veteran's claim.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (hereinafter Court).  In an April 2014 memorandum decision, the Court vacated the Board's February 2013 decision and remanded it for further development.  In October 2014, the Board remanded the claim for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2015, the Veteran underwent a psychiatric examination to determine whether he suffered from any psychiatric symptoms related to his in-service head injury.  The examiner concluded that it was as likely as not that the Veteran's anxiety disorder and insomnia disorder, as well as complaints of anxiety, irritability, stress, depression, fatigue, amnesia, and changes in emotion, were residuals of the 1952 head injury.  The examiner's rationale was that the Veteran reported that such symptoms occurred following the head injury.  The Board finds that rationale to be inadequate.  Although the examiner took into account the Veteran's competent lay statements, the examiner did not discuss important factual elements when providing the above opinion, to include the service treatment records that show symptoms of a psychiatric disorder with multiple causes, to include hypertension and a desire to leave service, the evidence since service separation, from 1954 to the present, that do not document many of the above-reported symptoms such as amnesia, as well as the March 2015 VA examination finding no indication of a traumatic brain injury in service.  In order to fairly and accurately decide the Veteran's claim, the Board must remand the claim for a new VA opinion to clarify the March 2015 finding.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess the etiology of any psychiatric residuals of a head injury.  The examiner should provide a rationale as to whether it is as likely as not (50 percent or greater) that the Veteran's complaints of anxiety, irritability, stress, depression, fatigue, amnesia, and changes in emotions, are residuals of his 1952 in-service head injury.  The examiner should discuss the service treatment records demonstrating the occurrence of a head injury, the service treatment records demonstrating psychiatric symptoms prior to leaving service, the post-service treatment records, and the March 2015 VA psychiatric examination and traumatic brain injury examination, when discussing the above-requested opinion.

2.  After conducting any additional development deemed necessary, readjudicate the claim on appeal.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




